Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 01/29/2022 has been entered. Claims 1 and 19-20 have been amended. Claims 3-17 and 21-24 have been canceled. Claims 25-37 have been added. Claims 1-2, 18-20 and 25-37 remain pending in the application.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2, 7 and 9 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitations "positioning component”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0182], [0185], and [0187] of the specification and Fig. 24 of the drawing disclose "positioning component” correspond to a GPS. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 103

	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1, 18-20, 25-27, 30, and 36 are rejected under 35 U.S.C. 103 as unpatentable over Shin (US 20120331042 A1) in view of Sheik-Nainar (US 20180218195 A1).
Regarding claim 1, Shin (e.g., Figs. 1-7) discloses an authentication method, which is applied to a terminal device (e.g., Figs. 1 and 3-4; terminal device 100), comprising: 
waking up a system of the terminal device (S41 of Fig. 4 and [0102]), if a wakeup event is detected when the display screen of the terminal device is in an Always on Display mode or in a Screen-Off mode (S41 of Fig. 4 and [0100], [0102]); 
wherein the wakeup event comprises a location wakeup event (S41 of Fig. 4 and [0102]), the location wakeup event is detected by a positioning component (Fig. 1; GPS 115; [0052]) in the terminal device (e.g., Fig. 1; terminal device 100), and in response to detecting that a current location of the terminal device is in a location range corresponding to a preset location (S41 of Fig. 4 and [0102]), the wakeup event is detected (S41 of Fig. 4 and [0102]).
(e.g., Figs. 1-12) discloses an authentication method based on a fingerprint identification, which is applied to a terminal device (e.g., terminal device shown in Figs. 9 and 11), comprising: 
 making a display screen of the terminal device enter into High Brightness mode after waking up a system of the terminal device (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM)); 
collecting fingerprint information (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100]; fingerprint detection); 
identifying the fingerprint information to obtain a recognition result according to a pre-stored fingerprint database (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100];  fingerprint authentication).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sheik-Nainar to the user authentication method of Shin. The combination/motivation would be to provide an authentication method with an enhanced detection sensitivity and a convenience of operation. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Shin the terminal device of Sheik-Nainar. The combination/motivation would enable an secure 

Regarding claim 18, Shin in view of Sheik-Nainar discloses the method of claim 1, Sheik-Nainar (e.g., Figs. 1-12) discloses the method further comprising an operation of unlocking and/or paying in accordance with the recognition result (e.g., Fig. 11, 1102D, and [0123]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sheik-Nainar to the user authentication method of Shin or incorporate the teaching from Shin the terminal device of Sheik-Nainar for the same reasons above.

Regarding claim 19, Shin (e.g., Figs. 1-7) discloses an electronic device (e.g., Figs. 1 and 3-4; electronic device 100), comprising: 
a processor (Fig. 1; controller 180); 
a storage (Fig. 1; memory 160) which is designed to store executable instructions for the processor (controller 180); 
a display screen (e.g., Figs. 1, 3, and 6; display screen 400),; 
wherein the processor (controller 180) is configured to: 
wake up a system of the electronic device (S41 of Fig. 4 and [0102]) when the display screen is in an Always on Display mode or in a Screen-Off mode (S41 of Fig. 4 and [0100], [0102]), if a wake event is detected (S41 of Fig. 4 and [0102]); 
wherein the wakeup event comprises a location wakeup event (S41 of Fig. 4 and [0102]), the location wakeup event is detected by a positioning component (Fig. 1; GPS 115; [0052]) in the terminal device (e.g., Fig. 1; terminal device 100), and in response to detecting that a current location of the terminal device is in a location range corresponding to a preset location (S41 of Fig. 4 and [0102]), the wakeup event is detected (S41 of Fig. 4 and [0102]).
Shin discloses a user authentication is required to execute an application after wakeup or activation, but does not disclose a fingerprint authentication, wherein a fingerprint recognition area of the display screen is equipped with an under-screen fingerprint recognition sensor, and wherein the processor is configured to: make the display screen entering into a High Brightness mode; collect fingerprint information; identify the fingerprint information to obtain a recognition result according to a pre-stored fingerprint database. However, Sheik-Nainar (e.g., Figs. 1-12) discloses an electronic device (e.g., electronic device shown in Figs. 3-4, 9 and 11), comprising: 
a processor (e.g., processing system 104 including CPU in Figs. 1-2, CPU in Fig. 7); 
a storage (e.g., processing system 104 including memory in Figs. 1-2, memory in Fig. 7) which is designed to store executable instructions for the processor (e.g., [0050] and [0144]); 
a display screen (e.g., Figs. 3-4, 9 and 11; display screen), wherein a fingerprint recognition area of the display screen is equipped with an under-screen fingerprint recognition sensor (e.g., Figs. 3-4, 9 and 11 show examples of under-screen fingerprint sensor, e.g., 305b or 404 at a corresponding fingerprint recognition area); 
wherein the processor is configured to: 
(e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM));
collect fingerprint information (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100]; fingerprint detection); 
identify the fingerprint information to obtain a recognition result according to a pre-stored fingerprint database (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100];  fingerprint authentication). 
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sheik-Nainar to the user authentication method of Shin. The combination/motivation would be to provide an authentication method with an enhanced detection sensitivity and a convenience of operation. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Shin the terminal device of Sheik-Nainar. The combination/motivation would enable an secure communication between two terminal devices (e.g., a client terminal device and a server terminal device).

Regarding claim 20, Shin (e.g., Figs. 1-7) discloses a non-transitory computer-readable storage medium (e.g., Fig. 1; memory 160) for an electronic device (e.g., Fig. 1; electronic device 100), having instructions stored thereon for execution by a processor (e.g., Fig. 1; controller 180), the instructions comprising: 
(S41 of Fig. 4 and [0102]), if a wakeup event is detected when the display screen is in an Always on Display mode or in a Screen-Off mode (S41 of Fig. 4 and [0100], [0102]); 
wherein the wakeup event comprises a location wakeup event (S41 of Fig. 4 and [0102]), the location wakeup event is detected by a positioning component (Fig. 1; GPS 115; [0052]) in the terminal device (e.g., Fig. 1; terminal device 100), and in response to detecting that a current location of the terminal device is in a location range corresponding to a preset location (S41 of Fig. 4 and [0102]), the wakeup event is detected (S41 of Fig. 4 and [0102]).
Shin discloses a user authentication is required to execute an application after wakeup or activation, but does not disclose the authentication includes making a display screen of the terminal device enter into High Brightness mode, collecting fingerprint information; identifying the fingerprint information to obtain a recognition result according to a pre-stored fingerprint database. However, Sheik-Nainar (e.g., Figs. 1-12) discloses a non-transitory computer-readable storage medium (e.g., processing system 104 including memory in Figs. 1-2, memory in Fig. 7) for an electronic device (e.g., electronic device shown in Figs. 3-4, 9 and 11), having instructions (e.g., [0050] and [0144]) stored thereon for execution by a processor (e.g., processing system 104 including CPU in Figs. 1-2, CPU in Fig. 7), the instructions comprising: 
making a display screen of the electronic device enter into a High Brightness mode after wakeup or activation (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM)); 
(e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100]; fingerprint detection); 
identifying the fingerprint information to obtain a recognition result according to a pre-stored fingerprint database (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100];  fingerprint authentication).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sheik-Nainar to the user authentication method of Shin. The combination/motivation would be to provide an authentication method with an enhanced detection sensitivity and a convenience of operation. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Shin the terminal device of Sheik-Nainar. The combination/motivation would enable an secure communication between two terminal devices (e.g., a client terminal device and a server terminal device).

Regarding claim 25, Shin in view of Sheik-Nainar discloses the method of claim 1, Sheik-Nainar (e.g., Figs. 1-12) discloses wherein the entering into the High Brightness mode comprises: entering into the High Brightness mode after screen spots are turned on (e.g., Fig. 11; screen spot 1110 is activated at the fingerprint recognition area 1106). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sheik-Nainar to the user authentication method of Shin for the same reason above.

(e.g., Figs. 1-12) discloses wherein the entering into the High Brightness mode after the screen spots are turned on includes: entering the High Brightness mode of said display screen with a fingerprint recognition area (e.g., Fig. 11; fingerprint recognition area 1106); and turning on the screen spots at said fingerprint recognition area (e.g., Fig. 11; screen spot 1110 is activated as an indicator at the fingerprint recognition area 1106; [0123]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sheik-Nainar to the user authentication method of Shin for the same reason above.

Regarding claim 27, Shin in view of Sheik-Nainar discloses the method of claim 26, Sheik-Nainar (e.g., Figs. 1-12) discloses wherein the collecting fingerprint information includes: comparing a pressure value of a touch operation with a preset standard pressure value when there is the touch operation at the fingerprint recognition area (e.g., Figs. 8 and 11-12; detection of touch pressure; [0138] and [0092]); and collecting the fingerprint information at a fingerprint identification area when a current pressure value is greater than or equal to the preset standard pressure value (e.g., Figs. 8 and 11-12; fingerprint identification in accordance with pressure detection; [0138] and [0092]-[0099]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sheik-Nainar to the user authentication method of Shin for the same reason above.
(Fig. 9 and [0089]-[0091]); and comparing the pressure value of said touch operation with said preset standard pressure value when the detected touch area is greater than or equal to said preset standard pressure area (Figs. 8-12  and [0089]-[0092] and [0138]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sheik-Nainar to the user authentication method of Shin for the same reason above.

Regarding claim 36, Shin in view of Sheik-Nainar discloses the method of claim 1, Shin (e.g., Figs. 1-7) discloses wherein the positioning component comprises GPS (Fig. 1; GPS 115; [0052]).

7.	Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Shin (US 20120331042 A1) in view of Sheik-Nainar (US 20180218195 A1) and further in view of Baek (US 20200026371 A1).
Regarding claim 2, Shin in view of Sheik-Nainar discloses the method of claim 1, Sheik-Nainar (e.g., Figs. 1-12) discloses the method further comprising: unlocking the display screen (e.g., Figs. 14; [0102] and [0122]) and tuning off the High Brightness mode (e.g., Figs. 12), but does not expressly disclose tuning off the High Brightness (e.g., Fig. 11) discloses a fingerprint identification method, which is applied to a terminal device, comprising: unlocking the display screen ([0140]; activating display panel) and tuning off the High Brightness mode when the fingerprint information is successfully recognized ([0119]; deactivate HBM after fingerprint detection and authentication). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Baek to the fingerprint identification method of Shin in view of Sheik-Nainar so as to save power for electronic device after fingerprint identification.  

8.	Claims 28-29 and 31-33 are rejected under 35 U.S.C. 103 as unpatentable over Shin (US 20120331042 A1) in view of Sheik-Nainar (US 20180218195 A1) and further in view of Kang (US 20190311172 A1).
Regarding claim 28, Shin in view of Sheik-Nainar discloses the method of claim 27, Sheik-Nainar does not disclose the method further comprises outputting pressure prompt information as claimed. However, Kang discloses an fingerprint identification method (e.g., Figs. 21-22) applied to a terminal device (e.g., Figs. 10-20 and 23-28), which is similar to that disclosed by Sheik-Nainar, the method further comprises: outputting pressure prompt information when the current pressure value is less than the preset standard pressure value (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Shin in view of Sheik-Nainar. The 

Regarding claim 29, Shin in view of Sheik-Nainar discloses the method of claim 27, Sheik-Nainar discloses wherein when there is a touch operation at said fingerprint recognition area, the comparing the pressure value of the touch operation with the preset standard pressure value includes: comparing a duration of the touch operation with a preset standard pressure duration when there is the touch operation at the fingerprint recognition area (Figs. 8 and 10; time duration T1/T2); and comparing the pressure value of said touch operation with said preset standard pressure value when the duration detected is up to the preset standard pressure duration (Figs. 8 and 10-12; [0138] and [0092]). The examiner further cites Kang as a reference. Kang discloses an fingerprint identification method (e.g., Figs. 21-22) applied to a terminal device (e.g., Figs. 10-20 and 23-28), which is similar to that disclosed by Sheik-Nainar, the method further comprises: wherein when there is a touch operation at said fingerprint recognition area, the comparing the pressure value of the touch operation with the preset standard pressure value includes: comparing a duration of the touch operation with a preset standard pressure duration when there is the touch operation at the fingerprint recognition area (e.g., Fig. 21); and comparing the pressure value of said touch operation with said preset standard pressure value when the duration detected is up to the preset standard (e.g., Fig. 21). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sheik-Nainar and Kang to the fingerprint identification method of Shin. The combination/motivation would be to provide a notification or a guidance for the user so that user input meets the designated condition for fingerprint identification. In addition, the combination/motivation would also provide a terminal device such as a mobile phone integrated with a fingerprint sensor with an enhanced detection sensitivity and a convenience of operation.

Regarding claim 31, Shin in view of Sheik-Nainar discloses the method of claim 28, Kang (e.g., Figs. 21-22) discloses wherein in the outputting pressure prompt information, the pressure prompt information output corresponds to the current pressure value when the current pressure value is less than the preset standard pressure value, wherein different pressure values correspond to different pressure prompt information. (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Shin in view of Sheik-Nainar. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.  

Regarding claim 32, Shin in view of Sheik-Nainar discloses the method of claim 28, Kang (e.g., Figs. 21-22) discloses wherein the outputting pressure prompt information (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Shin in view of Sheik-Nainar. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.

Regarding claim 33, Shin in view of Sheik-Nainar discloses the method of claim 32, Kang (e.g., Figs. 21-22) discloses wherein the playing prompt animation includes: displaying a pressure display area corresponding to the current pressure value (e.g., Fig. 13 and 15-20; pressure display area corresponding to the current pressure value); and zooming a display range of said pressure display area (e.g., Fig. 19 and [0153]; size change of the pressure display area), and/or, change a color of said pressure display area (e.g., Fig. 13 and 15-18; color change of the pressure display area; [0135]-[0137] and [0142]-[0157]), according to changes of the current pressure value (e.g., Fig. 13 and 15-19; [0135]-[0137] and [0142]-[0157]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Shin in view of Sheik-Nainar for the same reason above.


Regarding claim 34, Shin in view of Sheik-Nainar and further in view of Kang’172 discloses the method of claim 33, Kang’172 (e.g., Figs. 21-22) discloses displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16), but does not disclose prompting the preset standard pressure value. However, Kang’997 (e.g., Fig. 3) discloses a method of pressure detection, wherein the outputting pressure prompt information further comprises: prompting the preset standard pressure value. (e.g., Fig. 3D; preset pressure SP and actual pressure AP are displayed in area 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang’997 to the fingerprint identification method of Shin in view of Sheik-Nainar and Kang’172. The combination/motivation would be to provide a notification or guidance for the user so that the user is aware of the applied pressure magnitude to meet the designated condition for fingerprint identification.

Regarding claim 35, Shin in view of Sheik-Nainar and Kang’172 and further in view of Kang’997 discloses the method of claim 34, Kang’172 (e.g., Figs. 21-22) discloses displaying wherein the playing prompt animation further comprises: displaying a preset standard pressure area corresponding to the preset standard pressure value. Kang’997 (e.g., Figs. 3D-3E) discloses the same features as claimed. Therefore, it would have 

10.	Claim 37 is rejected under 35 U.S.C. 103 as unpatentable over Shin (US 20120331042 A1) in view of Sheik-Nainar (US 20180218195 A1) and further in view of Lee (US 20190057660 A1).
Regarding claim 37, Shin in view of Sheik-Nainar discloses the method of claim 25, but does not disclose wherein the entering into the High Brightness mode after the screen spots are turned on comprises: displaying the display screen in the High Brightness mode and displaying white light or cyan light in the display screen. However, Lee (e.g., Figs. 4, 6, 8, and 10) discloses an fingerprint identification method similar to that disclosed by Shin and Sheik-Nainar, wherein the entering into the High Brightness mode after the screen spots are turned on comprises: displaying the display screen in the High Brightness mode and displaying white light or cyan light in the display screen ([0064]; white color light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the fingerprint identification method of Shin in view of Sheik-Nainar. The combination/motivation would be to improve a color contrast of a fingerprint sensing area.

Response to Arguments


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUZHEN SHEN/Primary Examiner, Art Unit 2691